Smith, C. J.,
delivered the opinion of the court.'
Appellants, having filed their bill in the court below, praying that the sale of certain property be enjoined, obtained' the issuance of a temporary injunction thereon, which injunction was by the chancellor, on motion in vacation, dissolved, and the bill dismissed. Prom this decree this appeal was taken, without appellants having obtained leave frorn. the chancellor so to do.
Appellees have filed a motion asking that this appeal be dismissed, on the ground that the decree appealed from is not a final, but an interlocutory, one, and that from such a decree an appeal can be taken only when leave so to do has been obtained within ten days from the rendition thereof. The decree appealed from is a final one; for by it, not only was the injunction dissolved, but the bill was dismissed. The question of the chancellor’s power to render such a decree in vacation does not arise on this motion.

Overruled.